FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A PRESS RELEASE Year Ended 2011 ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR YEAR ENDED ON DECEMBER 31, 2011 Highlights for the Period S UMMARY Ø 2011 confirmed the strong growth in demand for electricity in the countries where we operate, as a result of the dynamic economic activity in these markets. Ø Regarding distribution business, it is important to note the improvement in our Peruvian and Chilean operations, with growth in electricity demand of 7.3% and 4.6% respectively. Ø Our Bocamina I coal-fired thermal plant damaged by the Chilean earthquake in February 2010, restarted operations. This allowed us to provide the Chilean Central Interconnected System (“SIC”) with a stable and reliable source of energy during a dry year. Ø Our distribution business customer base increased by around 384,000 customers, which confirms the natural growth of this business, an important stabilizing factor for our cash flows. Ø In the generation business, operating revenues fell 2.9% mainly due to lower average sales prices, partially offset by higher physical sales in Peru and Colombia. Ø EBITDA for the Enersis Group was very balanced in terms of business segment: • Generation and Transmission: 56% • Distribution: 44% Ø The Company’s EBITDA decreased by Ch$ 134,323 million, or 5.9%, primarily due to Ch$ 70,601 million in higher costs related to fuel consumption in the generation business, mainly in Argentina and Chile. Additionally, Enersis accounted for the full impact of the equity tax reform in Colombia, for taxes payable throughout the 2011-2014 period. This non-recurring factor affected operating income of our Colombian operations (both distribution and generation subsidiaries) by Ch$ 72,671 million. The aforementioned decreases were partially offset by better results in our Chilean and Peruvian distribution companies, together with our generation facilities in Peru and Brazil, as well as our transmission in Brazil. Ø Operating income for 2011 amounted to Ch$ 1,566,311 million, representing a decline of 8.1% compared to 2010. It is important to highlight the negative operating performance of our subsidiaries in Argentina because of a long-time postponement of tariff adjustments, due to the delay in the accomplishment of certain issues set by an act of agreement subscribed with the National Government of Argentina, which is affecting the financial equilibrium in Edesur. Ø Because of the aforementioned, Enersis S.A., made some provisions for its subsidiaries Empresa Distribuidora Sur S.A., and Central Costanera S.A., that had an impact of Ch$ 106,750 million over Enersis ’ results. Without these provisions, results would have been similar to those obtained in 2010, despite the severe drought affecting Chile for the last 30 months. This ratifies the benefit of being properly diversified. Pg. 1 PRESS RELEASE Year Ended 2011 D ISTRIBUTION B USINESS Consolidated figures for the distribution businesses are detailed as follows: Ø Operating revenues rose by 1.2% to Ch$ 4,447,427 million. Ø Procurement and service costs were Ch$ 2,904,966 million, 1.5% lower than 2010. Ø EBITDA in 2011 amounted to Ch$ 939,597 million, a reduction of 4.4% compared to 2010, mainly due to the reduced results of our businesses in Argentina, Colombia and Brazil, partially compensated by improvements in Chile and Peru. Factors influencing this lower distribution business EBITDA, as follows: In Chile, EBITDA grew by Ch$ 12,538 million, mainly explained by: Ø Better energy sales margin related to 4.6% higher energy demand, which was reflected in higher sales volume in almost every market segment. Ø Lower personnel expenses for Ch$ 4,974 million. In Peru, EBITDA rose by Ch$ 5,944 million as result of: Ø 7.3% increase in physical sales in every market segment. Ø Lower procurement and services costs by Ch$ 3,182 million, mainly because of synergies in technology and information systems. In Argentina, EBITDA decreased by Ch$ 36,245 million, mainly explained by: Ø Ch$ 23,866 million increased in salaries under unions agreements, higher payroll and extra time payments. Ø Lower sales margin mainly explained by 2.3% lower industrial sales, compensated by a 2.8% increase in sales volume related to a higher residential consumption, which reflects growth in the number of clients and lower temperatures during the winter season of 2011. In Brazil, EBITDA decreased by Ch$ 4,217 million as result of: Ø Lower energy sales revenues in Coelce, explained by lower average sales price related to a 6.4% drop in energy sales from the industrial segment. Ø The above was partially compensated by higher energy sales volume in Ampla and Coelce. In Colombia, EBITDA decreased by Ch$ 21,704 million, mostly as result of: Ø The effect of the Colombian government equity tax reform, which implied recording in 2011 the entire tax payable during 2011-2014. Ø The previous effect more than offset the positive operating margins registered in 2011, as result of 2.7% increase in energy sales in all the client segments. Pg. 2 PRESS RELEASE Year Ended 2011 G ENERATION AND T RANSMISSION B USINESS Ø Consolidated physical sales increased 2.2% to 64,840 GWh, explained by increases in all the countries where we operate, led by Peru, Colombia and Chile. Ø Operating revenues decreased 2.9% to Ch$ 2,700,026 million, mainly explained by lower average sales prices, more than offsetting the higher physical sales. Ø Procurement and services costs declined by 2.1% to Ch$ 1,272,985 million as a result of lower other variable costs and transportation expenses, partially offset by higher fuel consumption in Argentina and Chile. Ø EBITDA amounted to Ch$ 1,200,281 million, a decrease of 7.3% compared to the previous year. Ø Consolidated hydroelectric generation remained almost the same than in 2010, representing a 59% of total generation. Factors affecting these results are: In Chile, EBITDA decreased Ch$ 110,189 million, mainly due to: Ø Decrease in energy sales revenues explained by lower average price, due to lower water availability which impacted energy sales to the spot market. This was partially offset by a 1.0% increase in energy sales volume. Ø Higher energy purchase costs of Ch$ 66,320 million and higher fuel consumption of Ch$ 32,088 million linked to a poorer hydrological condition, partially offset by lower transport expenses of Ch$ 46,133 million. In Colombia , EBITDA fell by Ch$ 7,283 million, mainly due to: Ø Increase in other fixed operating costs of Ch$ 40,804 million, mainly explained by the non-recurring effect of the equity tax reform which implied the booking on January 1, 2011 of the full amount payable in the period 2011-2014. Ø Reduced energy sales revenues of Ch$ 10,742 million due to a 4.0% lower average energy sale prices, partially compensated by an increase of 2.0% in physical sales. Ø Reduction in energy cost purchases of Ch$ 43,256 million, explained by lower thermal dispatch because of higher hydro generation. In Peru, EBITDA increased by Ch$ 32,851 million due to: Ø Higher energy sales revenues of Ch$ 31,049 million explained by higher generation from both thermal and hydro facilities, and also higher average price and a 9.9% increase in sales volume. Ø Lower personnel expenses of Ch$ 8,819 million and a decrease in the energy purchase costs by Ch$ 1,691 million. Ø The latter was partially offset by higher fuel consumption cost of Ch$ 3,913 million linked to higher thermal dispatch, and higher transport expenses by Ch$ 3,615 million. In Argentina , EBITDA decreased by Ch$ 14,242 million due to: Ø Higher fuel consumption cost of Ch$ 40,195 million, increase in transport expenses of Ch$ 4,529 million related to higher thermal dispatch, and also higher energy purchases costs of Ch$ 4,444 million. Pg. 3 PRESS RELEASE Year Ended 2011 Ø Higher personnel expenses of Ch$ 4,563 million, explained by increased wages under unions agreements. Ø This was partially offset by higher energy sales of Ch$ 44,256 million, related to 12.8% increase in average energy sales price. In Brazil , EBITDA increased by Ch$ 4,202 million due to: Ø Increase of Ch$ 10,747 million in Cachoeira Dourada’s contribution margin due to 5.3% increase in average sales price and 4.0% increase in physical sales. Ø Higher contribution margin of Ch$2,468 million in CIEN, due to its recognition as regulatory asset by the local authority since April 2011, permitting entrance of tolls according to RAP (permitted annual remuneration) system. Ø Lower energy purchase costs of Ch$ 4,736 million and lower fuel consumption costs of Ch$ 1,771 million in Fortaleza, due to 37.9% lower generation. The latter caused an increase in spot market purchases, which allowed to maximize margin in a high hydrology and low prices scenario. F INANCIAL S UMMARY Ø The average nominal interest rate increased from 8.5% up to 9.6%, mainly because of inflationary effects in Chile. Ø Liquidity, a key consideration in our financial management, continues to be in a very solid position, as shown below on a consolidated basis for Enersis: · Cash and cash equivalents amount to US$ 2,350 million. · Committed credit lines for US$ 818 million. · Non-committed credit lines available for US$ 1,944 million. Ø In this context, it is important to highlight the successful issuance of an unsecured bond in local currency by Emgesa in the international capital markets, for the Colombian peso equivalent of US$ 400 million. This break-through deal, the first bond issued in local currency by a private sector Colombian company in the international markets, was rated “Investment Grade” by Fitch Ratings and Standard and Poor’s. Ø In June 2011, Ampla successfully issued local bonds (debentures) for the equivalent of US$ 160 million, maturing in 5 and 7 years, allowing the extension of its debt’s maturity. Ø In November, Coelce issued local bonds (debentures) for the equivalent of US$ 240 million, also maturing in 5 and 7 years. Ø Coverage and protection: In order to mitigate exchange rate and interest rate risks, Enersis has established strict internal rules to protect our cash flows and balance sheet from fluctuations in these variables. · Our exchange rate policy is based on cash flows and we strive to maintain a balance between US dollar indexed flows, and assets and liabilities in such currency. In addition to this policy, we have contracted cross currency swaps for a total amount of US$ 1,379 million and forwards for US$ 105 million. Pg. 4 PRESS RELEASE Year Ended 2011 ·
